Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 1 of 53 Page ID #:152




                        EXHIBIT A
 Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 2 of 53 Page ID #:153

         Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 1 of 52 Page ID #:1


         Louis A. Coffelt, Jr.
                                                                                          ~                           ~Sf~
                                                                                                                          ~Z
         General Delivery                                                                                     ~-
                                                                                                            ~,.
                                                                                                             ~,a:'   t„
         email: Louis.Coffelt@gmail.com                                                                              ~r
                                                                                                                     ~r
                                                                                                                 ~
                                                                                                                 y   ~`'~

         6771. Warner Avenue                                                                               f'~,'.,   3 "'"



                                                                                                         ~~~ ~:F
                                                                                                         ~~          o
                                                                                                                     _
         Huntington Beach, CA 92647                                                                      t/t-'i

                                                                                                         ~~
         Phone:(657)456-3112                                                                               ~'~,      .,
         Pro Se                                                                                                      ^~
                                                                                                                     N
                                                                                                               _.,
                                         UNITED STATES DISTRICT COURT

                                            for the Central District of California

         Louis A. Coffelt, Jr.,
                                                      ~) ~
                                                            ~      ~        19       ~ ~ ~j~ ~
                                                                                              ~
                                                                                                         „ jAl:~

                                                                                                            t~
                                                                                                            ~~ - FMx
                   plaintiff,                                                                             `~.'

                    -v-                                )

         Andrew Anagnost, defendant,                   )

         Pascal W. Di Fronzo, defendant,               )

         Autodesk, Inc., defendant,                     )

         Sony Pictures Imageworks, defendant,           )

         Sony Corporation of America, defendant,)

         Larry Gritz, defendant.                       )




~l                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT

                                                                         JURY TRIAL DEMAND



.....r                                                  JURISDICTION

                  1. This Court has subject matter jurisdiction pursuant to 17 U.S.C. §§ 101, et. seq., and 28

         U.S.C. §§ 1331 and 1338(a) any Act of Congress relating to patents, copyrights, and trademarks.

                  2. This Court has personal jurisdiction over defendants based on the allegation that defendants

  ~' ` committed and continue to commit acts ofinfringement in violation of 17 U.S.C. §§ 101, et. seq., and


                                     Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                           Exhibit A
                                                            Page 7
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 3 of 53 Page ID #:154

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 2 of 52 Page ID #:2


      17 U.S.C. § 501(a). Furthermore, based on the allegation that defendants places infringing

      products into the stream of commerce, and defendants has the knowledge or understanding

      that such products are sold in the State of California, including this Central District of California.

      Based on information and belief, defendants has substantial revenue from the sale of infringing

      products within this District, expect their actions to have consequences in this District, and derive

      substantial revenue from the infringing products through interstate and international commerce.

                                                             VENUE

              3. Venue is proper within this District under 28 U.S.C. § 1391(b),(c) based on the allegation

      that defendants, transacts business in this District, and offers for sale in this District products

      which infringe Plaintiffs copyrights. Furthermore, venue is proper in this District based on the fact

      that Plaintiff resides in this District, and Plaintiff incurred injuries in this District. Pursuant to Local

      Rule 3-2(c), Intellectual Property Actions are assigned on a district-wide basis.

                                                           PARTIES

             4. Plaintiffs name is Louis A. Coffelt, Jr. (Coffelt). Coffelt has a mailing address of

      Louis A. Coffelt, Jr., General Delivery, 6771 Warner Avenue, Huntington Beach, CA 92647

              5. A first defendant is Andrew Anagnost(Anagnost), as an individual, having a business

      address of 111 McInnis Parkway, San Rafael, CA 94903.

             6. A second defendant is Pascal W. Di Fronzo(Di Fronzo), as an individual, having a

      business address of 111 McInnis Parkway, San Rafael, CA 94903.

             7. A third defendant is Autodesk, Inc.(Autodesk), having a business address of 111 McInnis

      Parkway, San Rafael, CA 94903.

             8. A fourth defendant is Sony Pictures Imageworks(Imageworks), having a business address

      of9050 W. Washington Blvd, Culver City, CA 90232

             9. A fifth defendant is Sony Corporation of America(Sony), having a business address of

      25 Madison Avenue, New York City, New York, 10010-3685.

              10. A sixth defendant is Larry Gritz (Gritz), as an individual, having a business address of

      9050 W. Washington Blvd, Culver City, CA 90232.




                                   Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                         Exhibit A
                                                          Page 8
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 4 of 53 Page ID #:155

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 3 of 52 Page ID #:3


                                                    TABLE OF EXHIBITS



      EXHIBIT 100             Certificate of Registration, Coffelt's Gradient Work TXu 002049564

      EXHIBIT 101             Coffelt's Gradient Work source code

      EXHIBIT 102             Gmail to Carl Bass on April 29, 201.7, Re: Access

      EXHIBIT 103             Gmail to Carl Bass on June 15, 2017, Re: Access

      EXHIBIT 104             OSL copy of Coffelt's Gradient Work arrangement and source code

      EXHIBIT 105             Autodesk publication Re: OSL

                              https://autodesk.github.io/standard-surface/

      EXHIBIT 106             Imageworks publication Re: defendant Larry Gritz

                              https://github.com/lgritz

      EXHIBIT 107            Imageworks publication Re: OSL source code development

      https://github.com/Autodesk standard-surface blob/master/reference/standard surface.osl

      EXHIBIT 108             Autodesk publication Re: OSL

      https://knowledge.autodesk.com/support/3ds-ma~learn-explore/caas/CloudHelp/cloudhelp/2020/EN

      U/3DSMax-Lighting-Shading/files/GUID-CB9141FG2D52-4EDA-8F78-2351AB53B31B-htm.html

      --------------------------------------------------------------------------------------------------------------------------

                                                        INTRODUCTION

               11. Plaintiff, Louis A. Coffelt, Jr. (Coffelt) is an author of pioneering U.S. registered

      copyrighted computer programs. In the years 2010 through 2019, Coffelt created 26 U.S. registered

      copyrighted computer programs. Coffelt also recently filed for U.S. copyright for 7 additional

      new creative computer programs.

               12. Coffelt previously filed a complaint for copyright infringement in U.S. district court

      against Autodesk, Inc. A final order in the previous case was filed on November 13, 2018.

               13. The present complaint is based on allegations that after November 13, 2018, defendants

      have executed acts of copyright infringement. Res Judicata is not applicable to this complaint because

      it is based on facts which occurred after November 13, 2018.

               14. In April, 2017, defendants obtained access to Coffelt's copyrighted computer programs.


                                      Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                            Exhibit A
                                                             Page 9
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 5 of 53 Page ID #:156

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 4 of 52 Page ID #:4


      In April, 2017, Coffelt sent a copy of Coffelt's computer programs to Autodesk executive Carl Bass

      by email Coffelt also sent a copy of Coffelt's computer programs to Carl Bass by U.S. mail. An

      objective was to notify Autodesk to cease and desist from the alleged copyright infringement. In June,

      2017, defendants obtained access to Coffelt's copyrighted computer programs. In June, 2017, Coffelt

      sent a copy of Coffelt's computer programs to Autodesk executive Carl Bass by email.

              15. There are 2 Autodesk executives as defendants in this action, each as an individual,

      Andrew Anagnost, Pascal W. Di Fronzo (Executives).

             16. The Executives obtained access to Coffelt's copyrighted computer programs through

      Autodesk, Inc.(Autodesk) executive Carl Bass (Carl Bass). The Executives and Carl Bass each are

      executives for Autodesk, having a business address of 111 McInnis Parkway, San Rafael, CA 94903.

             17. The Executives have a business relationship with defendant Imageworks. Autodesk has a

      business relationship with defendant Imagewarks. Imageworks obtained access to Coffelt's

      copyrighted computer programs through Autodesk, Carl Bass, or the Executives.

             18. Defendants Imageworks and Gritz make a computer program having a title Open Source

      Shading Language (OSL). On about June 6, 201.9, Coffelt discovered that Imageworks and Gritz

      copied Coffelt's arrangement of copyrighted computer program in their OSL program. After

      November 13, 2018,Imageworks and Gritz copied Coffelt's copyrighted source code. After

      November 13, 2018,Imageworks and Gritz are committing acts of copyright infringement of

      Coffelt's copyrighted works.

             19. After November 13, 2018, the Executives have both vicarious and contributory liability

      in copyright infringement of Coffelt's creative works.

             20. Imageworks is a subsidiary of defendant, Sony. After service of this complaint to Sony,

      Sony has contributory liability in the copyright infringement of Coffelt's creative works.

             21. Coffelt is presently attempting to obtain contracts with Pixar in regard to Coffelt's

      copyrighted works.




                                 Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                       Exhibit A
                                                       Page 10
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 6 of 53 Page ID #:157

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 5 of 52 Page ID #:5


                                             STATEMENT OF FACTS

                                           Coffelt's Copyrighted Works

             22. Coffelt's work title "CAD Reflective Intensity" Registration No. TXu 002049564

      registration date: December 13, 2016(Gradient Work)See EXHIBIT 100, 101.

             23. During the years 2010 through present, Coffelt created 33 copyrighted computer

      programs in the field of computer aided design. These 33 Coffelt's computer programs comprise

      more than about 50,000 lines of source code. 26 of these Coffelt's computer programs have U.S.

      copyright registration. 7 ofthese Coffelt's computer programs have U.S. application for copyright

      registration.

                                                         ACCESS

             24. On April, 29, 2017, Autodesk obtained access to Coffelt's Gradient Work by email to Carl

      Bass. See EXHIBIT 102. Autodesk also obtained access to Coffelt's Gradient Work on

      April 29, 2017 by U.S. mail. Coffelt mailed a copy of Coffelt's Gradient Work to Aurodesk Executive

      Carl Bass.

             25. On June 15, 2017, Autodesk obtained access to Coffelt's Gradient Work by email to Carl

      Bass. See EXHIBIT 103.

             26. On April, 29, 2017, Imageworks obtained access to Coffelt's Gradient Work by email to

      Carl Bass. See EXHIBIT 102. Imageworks has a business relationship with Autodesk.

      See EXHIBIT 105.

             27. On June 15, 2017,Imagewarks obtained access to Coffelt's Gradient Work by email to

      Carl Bass. See EXHIBIT 103. Imageworks has a business relationship with Autodesk.

                               IMAGEWORKS DIRECT INFRINGEMENT

             28. Defendants Imageworks and Gritz make a product Open Source Shading Language (OSL).

      See EXHIBIT 106. OSL is a computer program for shading of visual elements of a digital image.

             29. OSL is Not a staple article or commodity of commerce suitable for substantial

      noninfringing use. Autodesk publications and Imageworks publications are replete with evidence that

      the sole purpose of OSL is a shader function. OSL is not stand alone software. e.g. OSL does not




                                Coffelt -v- Anagnost et. al. complaint for copyright infringement         ~~

                                                                                                          ' J
                                                      Exhibit A
                                                      Page 11
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 7 of 53 Page ID #:158

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 6 of 52 Page ID #:6


      create the structure of a graphic object. OSL only creates the shading ofthe graphic object. OSL must

      be used with other computer aided design(CAD)software.

             30. A computer program is a specialized technical art. An ability to understand a computer

      program requires either college education, or sufficient experience in programming.

             For example:

      A.)    00022        while(i < 11){                                           B.)      00022     while(i < 11)

            00023                                                                           00023     {



             In the foregoing Example A , a brace("{")is arranged on line 00022.

             In the foregoing Example B ,the brace("{")is arranged on line 00023.

             Example A has a different visual appearance relative to Example B. For this reason,

      a person may incorrectly conclude that Example A is not similar to Example B. However, the c++

      source code in Example A is identical to the c++source code in Example B.

             31. ("though plaintiff's expert submitted a report finding designs in question to be

                     substantially similar and defendant's expert reached the opposite conclusion, "their

                     ultimate conclusions are not particularly helpful because the experts

                     have no reliable method of making the legal determination of substantial similarity").

                     See Oravec v Sunny Isles Luxury Ventures, L.C., 469 F. Supp. 2d 1148, 1169

                 (S.D. Fla. 2006), aff'd 527 F.3d 1218 (11th Cir. 2008)

             32. For these reasons in the foregoing paragraphs 30, 31, not exhaustive, similarities between

      Coffelt's source code and OSL source code must be decided by a jury.

             33. On about June 6, 2019, Coffelt discovered that defendants, Imageworks and Gritz copied

      Coffelt's arrangement of Coffelt's Gradient Work in their OSL program. Furthermore, that after

      November 13, 2018,Imageworks and Gritz are making copies of Coffelt's Gradient Work. After

      November 13, 2018,Imageworks and Gritz are committing acts of copyright infringement of

      Coffelt's Gradient Work.

             34. Coffelt's Gradient Work arrangement comprises 2 sets of nested loops. The first nested

      loop comprises a loop nested within a loop. The second nested loop comprises a loop nested within a


                                  Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                        Exhibit A
                                                        Page 12
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 8 of 53 Page ID #:159

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 7 of 52 Page ID #:7


      loop. Coffelt's Gradient Work source code in arranged within these 2 sets of nested loops. OSL

      copied Coffelt's arrangement of these 2 sets of nested loops. See EXHIBIT 104.

             35. OSL source code arrangement in EXHIBIT 104 has a different visual appearance to

      Coffelt's Gradient Work arrangement. However, for the reasons in the foregoing paragraphs 30

      through 34, and based on Coffelt's extensivel0 years of experience in computer programming, OSL

      source code arrangement is identical to Coffelt's Gradient Work source code arrangement. See

      EXHIBIT 104.

             36. After November 13, 2018, defendant, Larry Gritz(Gritz) made copies of Coffelt's

      Gradient Work. See EXHIBIT 107. The Imageworks document in EXHIBIT 107 alleges publication

      in the month of May 2019. The OSL source code in EXHIBIT 107 is statically linked to the OSL

      source code in EXHIBIT 104. Therefore, making source code changes in EXHIBIT 107 inherently

      makes changes to OSL source code in EXHIBIT 104. For these reasons, After November 13,

      2018,Imageworks and Gritz are making unauthorized derivative works based on Coffelt's

      Gradient Work.

             37. For the reasons in the foregoing paragraphs 30, 31, and based on Coffelt's extensive

      10 years of experience in computer programming, OSL source code is identical to Coffelt's

      Gradient Work source code. After November 13, 2018,Imageworks and Gritz copied Coffelt's

      Gradient Work source code. These similarities in source code must be decided by a jury.

                                         CONTRIBUTORY INFRINGEMENT

             38. Autodesk provided a copy of Coffelt's Gradient Work TXu 002049564 to defendant

      Imageworks or Gritz. Autodesk has a business relationship with Imageworks or Gritz.

      See EXHIBIT 105, 108.

             39. Autodesk makes computer software products including, not limited to: AutoCad, Fusion

      360, Maya,InfraWorks, AutoCAD Civil 3D, Revit, Inventor, Beast (Products). Autodesk adapted

      their Products to distribute OSL. See EXHIBIT 108.

             40. The Executives directed the act of adapting Autodesk's Products to cause distribution of

      the infringing OSL.




                                 Coffelt -v- Anagnost et. al. complaint for copyright infringement

                                                                                                            r


                                                       Exhibit A
                                                       Page 13
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 9 of 53 Page ID #:160

     Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 8 of 52 Page ID #:8


             41. For the reasons in the foregoing paragraphs 24 through 40, the Executives materially

      contribute to the infringement of Coffelt's copyrighted Gradient Work, registration No.

      TXu002049564.

             42. One who knowingly induces, causes, or materially contributes to copyright

      infringement, by another but who has not committed or participated in the infringing acts

      himself may be held liable as a contributory infringer if he or she had knowledge, or reason

      to know, of the infringement. See Metro-Goldwyn-Mayer Studios Inc. v Grokster, Ltd.

      545 U.S. 913 (2005); Sony Corp. v Universal City Studios, Inc. 464 U.S. 417(1984).

             43. For the reasons in the foregoing paragraphs 24 through 42, the Executives are

      committing acts of contributory infringement of Coffelt's Gradient Work, registration No.

      TXu002049564.

             44. Imageworks is a subsidiary of defendant Sony. Sony created the subsidiary Imageworks.

      After service of this complaint to Sony, for the reasons in the foregoing paragraphs 24 through 42,

       Sony materially contributes to the infringement of Coffelt's copyrighted Gradient Work, registration

      No. TXu002049564.

             45. After service ofthis complaint to Sony, for the reasons in the foregoing paragraphs 24

             through 44, Sony has reason to know of the infringement of Coffelt's copyrighted Gradient

      Work, registration No. TXu002049564.

                                              VICARIOUS LIABILITY

             46. Autodesk is the sole owner of all rights title and interest in their Products. Autodesk has

      the right and ability to remove source code from their Products, which cause distribution of OSL.

      Autodesk has both the right an ability to stop their Products from causing any infringing

      activity. Therefore, Autodesk has the right and ability to supervise the infringing activity identified in

      the foregoing paragraphs 24 through 42. The Executives direct all acts of Autodesk. Therefore, the

      Executives have the right and ability to supervise the infringing activity identified in the foregoing

      paragraphs 24 through 42.

             47. Autodesk offers a license for their product Maya on the public Internet for about $1470.00.




                                  Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                        Exhibit A
                                                        Page 14
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 10 of 53 Page ID
                                  #:161
   Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 9 of 52 Page ID #:9


    Autodesk received financial benefit from the license of their Products. For this reason, and the

    reasons in paragraphs 24 through 42, the Executives receive a direct benefit from the infringing

    activity identified in the foregoing paragraphs 24 through 42.

            48. When the right and ability to supervise coalesce with an obvious and direct

    financial interest in the exploitation of copyrighted materials. The purposes of copyright

    law may be best effectuated by the imposition of liability upon the beneficiary of that exploitation.

    See Shapiro, Bernstein & Co. v H.L. Green Co. 316 F.2d 304, 307(2d Cir. 1963).

            49. For the reasons in the foregoing paragraphs 24 through 48, Autodesk has vicarious

    liability directed to Coffelt's Gradient Work, registration No. TXu002049564.

            50. For the reasons in the foregoing paragraphs 24 through 48, the Executives have vicarious

    liability directed to Coffelt's Gradient Work,registration No. TXu002049564.

                                                FIRST CAUSE OF ACTION

                                     (Copyright Infringement —17 U.S.C. §501)

            51. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

    1 through 50, inclusive.

            52. Plaintiff Coffelt is the author and sole owner of all rights title and interest ofthe claimed

    works which defendant Imageworks copied through various products including without limitation,

    Open Source Shading Language.

            53. For each of the claimed works in this matter, Plaintiff holds a copyright registration

    certificate from the United States Copyright Office.

           54. After November 13, 2018, without authorization, defendant Imagewarks copied the

   following plaintiff owned and copyrighted claimed work "CAD Reflective Intensity" registration No.

    TXu002049564.

           55. After November 13, 2018, through their conduct averred herein, Imageworks have

    infringed plaintiffs' copyright pursuant to 17 U.S.C. §501.

           56. Imageworks acts ofinfringement are willful, intentional and purposeful, in disregard of

    and with indifference to plaintiff's rights.

           57. As a direct and proximate result of said infringement by Imagewarks, plaintiff is entitled


                                Coffelt -v- Anagnost et. al. complaint for copyright infringement               G~




                                                      Exhibit A
                                                      Page 15
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 11 of 53 Page ID
                                  #:162
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 10 of 52 Page ID #:10


    to statutory damages of at least $ 30,000,000.00, to be proven at trial.

           58. Plaintiff is also entitled to Imageworks profits attributable to the infringement, pursuant to

    17 U.S.C. § 504(b), including an accounting of such profits.

           59. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

    17 U.S.C. § 505 and otherwise according to law.

           60. As a direct and proximate result ofthe foregoing acts and conduct, plaintiff has sustained

    and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

    adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

    and restrained by this Court, Imageworks will continue to infringe plaintiff's rights in the infringed

    works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

    Imageworks continuing infringing conduct.

                                             SECOND CAUSE OF ACTION

                                     (Copyright Infringement —17 U.S.C. §501)

           61. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

    1 through 60, inclusive.

           62. Plaintiff Coffelt is the author and sole owner of all rights title and interest of the claimed

    works which defendant Gritz copied through various products including without limitation, Open

    Source Shading Language.

           63. For each ofthe claimed works in this matter, Plaintiff holds a copyright registration

    certificate from the United States Copyright Office.

           64. After November 13, 2018, without authorization, defendant Gritz copied the following

    plaintiff owned and copyrighted claimed work "CAD Reflective Intensity" registration No.

   TXu002049564.

           65. After November 13, 2018, through his conduct averred herein, Gritz have infringed

   plaintiffs' copyright pursuant to 17 U.S.C. §501.

           66. Gritz acts of infringement are willful, intentional and purposeful, in disregard of

   and with indifference to plaintiff's rights.

           67. As a direct and proximate result of said infringement by Gritz, plaintiff is entitled


                                Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                      Exhibit A
                                                      Page 16
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 12 of 53 Page ID
                                  #:163
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 11 of 52 Page ID #:11


    to statutory damages of at least $ 8,000,000.00, to be proven at trial.

           68. Plaintiff is also entitled to Gritz profits attributable to the infringement, pursuant to

    17 U.S.C. § 504(b), including an accounting of such profits.

           69. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

    17 U.S.C. § 505 and otherwise according to law.

           70. As a direct and proximate result of the foregoing acts and conduct, plaintiff has sustained

    and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

    adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

    and restrained by this Court, Gritz will continue to infringe plaintiff's rights in the infringed

    works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

    Gritz continuing infringing conduct.

                                               THIRD CAUSE OF ACTION

                                     (Copyright Infringement —17 U.S.C. §501)

           71. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

    1 through 70, inclusive.

           72. Plaintiff Coffelt is the author and sole owner of all rights title and interest of the claimed

    works which defendant Imageworks made unauthorized derivative works based on Coffelt's

    Gradient Work through various products including without limitation, Open Source Shading

    Language.

           73. For each ofthe claimed works in this matter, Plaintiff holds a copyright registration

    certificate from the United States Copyright Office.

           74. After November 13, 2018, without authorization, defendant Imageworks made

    unauthorized derivative works based on the following plaintiff owned and copyrighted claimed work

   "CAD Reflective Intensity" registration No. TXu002049564.

           75. After November 13, 2018, through their conduct averred herein, Imageworks have

    infringed plaintiffs' copyright pursuant to 17 U.S.C. §501.

           76. Imageworks acts of infringement are willful, intentional and purposeful, in disregard of

   and with indifference to plaintiff's rights.


                                Coffelt -v- Anagnost et. al. complaint for copyright infringement

                                                                                                                ~~
                                                      Exhibit A
                                                      Page 17
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 13 of 53 Page ID
                                  #:164
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 12 of 52 Page ID #:12


           77. As a direct and proximate result of said infringement by Imageworks, plaintiff is entitled

    to statutory damages of at least $ 8,000,000.00, to be proven at trial.

           78. Plaintiff is also entitled to Imageworks profits attributable to the infringement, pursuant to

    17 U.S.C. § 504(b), including an accounting of such profits.

           79. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

    17 U.S.C. § 505 and otherwise according to law.

           80. As a direct and proximate result ofthe foregoing acts and conduct, plaintiff has sustained

    and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

    adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

    and restrained by this Court, Imageworks will continue to infringe plaintiff's rights in the infringed

    works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin

    Imageworks continuing infringing conduct.

                                              FOURTH CAUSE OF ACTION

                            (Copyright Infringement — Contributory Infringement)

           81. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

    1 through 80, inclusive.

           82. Plaintiff Coffelt is the author and sole owner of all rights title and interest of the claimed

    works which are infringed by Open Source Shading Language.

           83. For each of the claimed works in this matter, Plaintiff holds a copyright registration

    certificate from the United States Copyright Office.

           84. After November 13, 2018, without authorization, defendants Anagnost and Di Fronzo

    materially contribute to the acts of infringement of Imageworks or Gritz.

           85. After November 13, 2018, defendants Anagnost and Di Fronzo materially contribute to

   copyright infringement ofthe following plaintiff owned and copyrighted claimed work "CAD

   Reflective Intensity" registration No. TXu002049564.

           86. After November 13, 2018, through their conduct averred herein, Anagnost and Di Fronzo

   have infringed plaintiffs' copyright by contributory infringement.




                                Coffelt -v- Anagnost et. al. complaint for copyright infringement

                                                                                                                l


                                                      Exhibit A
                                                      Page 18
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 14 of 53 Page ID
                                  #:165
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 13 of 52 Page ID #:13


           87. Anagnost and Di Fronzo acts of infringement are willful, intentional and purposeful, in

    disregard of and with indifference to plaintiff's rights.

           88. As a direct and proximate result of said infringement by Anagnost and Di Fronzo, plaintiff

    is entitled to statutory damages of at least $ 22,000,000.00, to be proven at trial.

           89. Plaintiff is also entitled to Anagnost and Di Fronzo profits attributable to the infringement,

    pursuant to 17 U.S.C. § 504(b), including an accounting of such profits.

           90. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

    l 7 U.S.C. § 505 and otherwise according to law.

           9L As a direct and proximate result of the foregoing acts and conduct, plaintiff has sustained

    and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

    adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

    and restrained by this Court, Anagnost and Di Fronzo will continue to infringe plaintiff's rights in

    the infringed works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain

    and enjoin Anagnost and Di Fronzo continuing infringing conduct.

                                          FIFTH CAUSE OF ACTION

                               (Copyright Infringement —Vicarious Liability)

           92. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

    1 through 91, inclusive.

           93. Plaintiff Coffelt is the author and sole owner of all rights title and interest ofthe claimed

    works which are infringed by Open Source Shading Language.

           94. For each of the claimed works in this matter, Plaintiff holds a copyright registration

    certificate from the United States Copyright Office.

           95. After November 13, 2018, defendants Autodesk, Anagnost, and Di Fronzo have a right

    and ability to supervise the acts of infringement ofthe following plaintiff owned and copyrighted

    claimed work "CAD Reflective Intensity" registration No. TXu002049564.

           96. After November 13, 2018, defendants Autodesk, Anagnost, and Di Fronzo have direct

   financial interest in the exploitation ofthe following plaintiff owned and copyrighted claimed work

   "CAD Reflective Intensity" registration No. TXu002049564.


                                Coffelt -v- Anagnost et. al. complaint for copyright infringement




                                                      Exhibit A
                                                      Page 19
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 15 of 53 Page ID
                                  #:166
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 14 of 52 Page ID #:14


           97. After November 13, 2018, through their conduct averred herein, Autodesk, Anagnost, and

    Di Fronzo have infringed plaintiffs' copyright by vicarious liability.

           98. Autodesk, Anagnost, and Di Fronzo acts of infringement are willful, intentional and

    purposeful, in disregard of and with indifference to plaintiff's rights.

           99. As a direct and proximate result of said infringement by Autodesk, Anagnost and Di

    Fronzo, plaintiff is entitled to statutory damages of at least $ 33,000,000.00, to be proven at trial.

            100. Plaintiff is also entitled to Autodesk, Anagnost, and Di Fronzo profits attributable to the

    infringement, pursuant to 17 U.S.C. § 504(b), including an accounting of such profits.

            101. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

    17 U.S.C. § 505 and otherwise according to law.

            102. As a direct and proximate result ofthe foregoing acts and conduct, plaintiff has sustained

    and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

    adequate remedy at law. Plaintiff is informed and believe and on that basis aver that unless enjoined

    and restrained by this Court, Anagnost and Di Fronzo will continue to infringe plaintiff's rights in

    the infringed works. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain

    and enjoin Anagnost and Di Fronzo continuing infringing conduct.

                                           SIXTH CAUSE OF ACTION

                         (Copyright Infringement —Contributory Infringement)

           103. Plaintiff repeats and incorporates by this reference the allegations set forth in paragraphs

    1 through 102, inclusive.

           104. Plaintiff Coffelt is the author and sole owner of all rights title and interest ofthe claimed

    works which are infringed by Open Source Shading Language.

           105. For each ofthe claimed works in this matter, Plaintiff holds a copyright registration

   certificate from the United States Copyright Office.

           106. After service of this complaint to Sony, without authorization, defendant Sony materially

   contribute to the acts of infringement ofImageworks.




                                 Coffelt -v- Anagnost et. al. complaint for copyright infringement             j 't

                                                                                                               i `~

                                                       Exhibit A
                                                       Page 20
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 16 of 53 Page ID
                                  #:167
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 15 of 52 Page ID #:15


             107. After service of this complaint to Sony, defendant Sony materially contribute to

    copyright infringement ofthe following plaintiff owned and copyrighted claimed work "CAD

    Reflective Intensity" registration No. TXu002049564.

            108. After service of this complaint to Sony,through their conduct averred herein, Sony has

    infringed plaintiffs' copyright by contributory infringement.

            109. Sony acts of infringement are willful, intentional and purposeful, in disregard of and with

    indifference to plaintiff's rights.

            110. As a direct and proximate result of said infringement by Sony, plaintiff is entitled to

    statutory damages of at least $ 500,000.00, to be proven at trial.

            111. Plaintiff is also entitled to Sony profits attributable to the infringement, pursuant to 17

    U.S.C. § 504(b), including an accounting of such profits.

            112. Plaintiff is further are entitled to plaintiff's attorneys' fees and full costs pursuant to

    17 U.S.C. § 505 and otherwise according to law.

            113. As a direct and proximate result of the foregoing acts and conduct, plaintiff has sustained

    and will continue to sustain substantial, immediate, and irreparable injury, for which there is no

    adequate remedy at law. Plaintiffis informed and believe and on that basis aver that unless enjoined

    and restrained by this Court, Sony will continue to infringe plaintiff's rights in the infringed works.

    Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin Sony

    continuing infringing conduct.



                                                          RELIEF

            114. WHEREFORE,Plaintiff request the following judgement against defendants

    as follows:

            115. For plaintiffs statutory damages against Imageworks in the amount of $ 30,000,000.00

   (thirty million dollars), and any additional damages proven at trial, and Imageworks profits.

            116. For plaintiffs statutory damages against Gritz in the amount of $ 8,000,000.00

   (eight million dollars), and any additional damages proven at trial.

            117. For plaintiffs statutory damages against Imageworks in the amount of $ 8,000,000.00


                                 Coffelt -v- Anagnost et. al. complaint for copyright infringement             ,--




                                                      Exhibit A
                                                      Page 21
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 17 of 53 Page ID
                                  #:168
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 16 of 52 Page ID #:16


   (eight million dollars), and any additional damages proven at trial; and Imageworks profits.

            1.18. For plaintiffs statutory damages against Autodesk in the amount of $ 11,000,000.00

   (eleven million dollars), and any additional damages proven at trial; and Autodesk's profits.

            119. For plaintiffs statutory damages against Anagnost in the amount of $ 1.1,000,000.00

   (eleven million dollars), and any additional damages proven at trial; and Anagnost profits.

            120. For plaintiffs statutory damages against Di Fronzo in the amount of $ 11,000,000.00

   (eleven million dollars), and any additional damages proven at trial; and Di Fronzo profits.

            121. For preliminary and permanent injunction enjoining defendants and all persons acting

    in concert or participation with defendants from (a) directly or indirectly reproducing, distributing, ar

    otherwise infringing in any manner on plaintiffs copyrighted works.

            122. For plaintiffs statutory damages against Sony in the amount of $ 500,000.00

   (five hundred thousand dollars), and any additional damages proven at trial.

           123. For plaintiffs attorneys' fees and full. costs incurred in this action.

           124. For any additional relief as this Court may deem just and proper.

                                        DEMAND FOR JURY TRIAL

           Plaintiff, Louis A. Coffelt, Jr., hereby request a jury trial for all issues raised in this action.




    Date: July ~~ ,2019                              By: v

                                                         Louis A. Coffelt, Jr. (Plaints Pro Se)




                                Coffelt -v- Anagnost et. al. complaint for copyright infringement

                                                                                                                 ! T


                                                      Exhibit A
                                                      Page 22
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 18 of 53 Page ID
                                  #:169
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 17 of 52 Page ID #:17




                           EXHIBIT 100




                                                                                17
                                     Exhibit A
                                     Page 23
 Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 19 of 53 Page ID
                                   #:170
      Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 18 of 52 Page ID #:18
Certificate of Registra~i~.~l
      ~~•STATgs c           This Certificate issued under the seal ofthe Copyright
  ~tì~          o,~        Office in accordance with title i7, United States Code,
 ~                 ~        attests that registration has been made for the worl~
`~                   ~      identified Uelow. The information on this certificate has
~                    ~                                                                   Regist~•ation Number
 w~               yo~
                    ;       been nnade a kart of the Copyright Office records.
                                                                                         T~  ru ~_049~56~
  ~~~s.18~ a.3~ts                                      ~~                                Effective Date of Registration:;
                                                                                         December 13, 2016

                             Acting United States Register of Copyrights and Director



     Tlt~@
                                Ti~1e of Worlc:     CAD Reflective Intensity.

                   '~itIe of Larger Work:           emosllaGraphics CAD


     Completion/Publication
                         Year of Completion: 2013

     Ql~f~lOf

                           •             Author:    Louis Arthur Coffelt
                               Autl~oi• Created:    computer probrain
                                      Citizen ofc   United Sta[es
                                  Domiciled in:     United States
                                    Year Born:      1959

     Copyright Claimant

                         Copyriglit Ciaimai~#: Louis Arthur• Coffe}t
                                               231 E. Alessandro 81vd., 6A-504, Riverside, CA,92508, UniEed States




       Rights and Permissions
                                        Name:       Louis Arthur Coffelt
                                        Email:      touis.coffelt@~mail.co~n
                                    Telephone:      (951)790-6086
                                      Address:      231 E. Alessandro Bivd.,6A-504
                                                    Riverside, CA 92508 Ui3ited States

     Certification

                                     Name: T~ouis Arthur• Coffelt, Jr.
                                      Date: December ~ 3, 2016
            A pplicant's Traclting Number: call l33



                                                                                                                    Paae i of 2




                                                                 Exhibit A
                                                                 Page 24
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 20 of 53 Page ID
                                  #:171
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 19 of 52 Page ID #:19




                           EXHIBIT 101




                                     Exhibit A
                                     Page 25
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 21 of 53 Page ID
                                             #:172
                 Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 20 of 52 Page ID #:20
   #include "StdAfx.h"
   #include "Objects_Cls.h"
   #include <cmath>

   void Objects_C1s::Sphere                 Steradians_(cli::array<double, 1>^ &StrDistVOlp, cli::array<double, 1>^
   &VisibleVOlp,  int systemNumO1P, int numSurface0lP,  double tOp)

             int64 SizeSTRv = StrDistVOlp->Length;
             int64 SizeVISv = VisibleVOlp->Length;
          short int systemNum = systemNumO1P;
           short int numSurface = numSurface0lP;
          t0 = tOp;
           SetDynamicData(systemNum);
           double lampSphereR = 0.4;
           double mainSphereR = 0.5;
           double ptx00a = 0.0;
           double pty00a = 0.0;
           double ptz00a = 0.0;
           double p~02a = 0.0;
           double pty02a = 0.0;
           double ptz02a = 0.0;
          int scrnindx = 0;
          int scrncolx = 0;
          intscrnrov~ = 0;
          double scrncolxD = 0.0;
          double scrnrowxD = 0.0;
          double sci7~xA = 0.0;
          double scrnyA = 0.0;
          double scrn7~C = 0.0;
          double scrnyC = 0.0;
          double cVisDistA = 0.0;
          double pVisDistA = 0.0;
          int StrIndxP~ = 0;
          double cStrDistA = 0.0;
          double pStrDistA = 0.0;
          //
          double d0 = 0.0;
          double NOOOOx = 0.0;
          double NOOOOy = 0.0;
          double NOOOOz = 0.0;
          double NOl00x = 0.0;
          double NOl00y = 0.0;
          double NOl00z = 0.0;
          double NOOx = 0.0;
          double NOOy = 0.0;
          double NOOz = 0.0;
          double N0002x = 0.0;
          double N0002y = 0.0;
          double N0002z = 0.0;
          double N0102x = 0.0;
          double N0102y = 1.0;
          double N0102z = 0.0;
          NextCoardinatesType3conversionOnly(NOOOOx, NOOOOy, NOOOOz, N0002x, N0002y, N0002z);

                                                                                                                    ~~
+ile•///C'/TTcer~c/T,rniic/C'Al~ cftwr/cnc~e hietnrv/rnffelt rani refler,tive intPncitv_~tf12/13/2~1Fi7.02.15 AMl

                                                                                Exhibit A
                                                                                Page 26
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 22 of 53 Page ID
                                             #:173
                 Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 21 of 52 Page ID #:21
           NextCoordinatesType3conversio_                    .ly(NOl00x, NOl00y, NOl00z, NO10~                        +0102y, N0102z);
          NOOx = NO 100x - NOOOOx;
          NOOy = NOl00y - NOOOOy;
          NOOz = NO 100z - NOOOOz;
           double spax = 0.0;
           double spay = 0.0;
           double spaz = 0.0;
           double spc~ = 0.0;
           double spdy = 0.0;
           double spdz = 0.0;
           double vpax = 0.0;
           double vpay = 0.0;
           double vpaz = 0.0;
           double bx = 0.0;
           double by = 0.0;
           double bz = 0.0;
           double cx = 0.0;
           double cy = 0.0;
           double cz = 0.0;
           double spacos = 1.0;
           double spasin = 1.0;
           double dx = 0.0;
          double dy = 0.0;
          double dz = 0.0;
          double ex = 0.0;
          double ey = 0.0;
          double ez = 0.0;
          double rpm = 0.0;
          double rpty = 0.0;
          double rptz = 0.0;
          double rflx = 0.0;
          double rfly = 0.0;
          double rflz = 0.0;
          double spadotc = 1.0;
          double vpdotrfl = 1.0;
          double phi = 0.0;
          double phix = 0.0;
          double thetax = 0.0;
          double theta = 0.0;
          double c0 = 1.0;
          double lenc = 1.0;
          double lend = 1.0;
          double lene = 1.0;
          double lenspa = 1.0;
          double lenvpa = 1.0;
          double lenrfl = 1.0;
          //
          double pi = 3.1415926;
          double twopi = 2.0 * pi;
          double pid2 = pi / 2.0;
          double threepid2 = 3.0 * pi / 2.0;
          double pid6 = pi / 6.0;
          double fivepid6 = 5.0 * pi / 6.0;
          double sevenpid6 = 7.0 * pi / 6.0;
                                                                                                                                         ~~
file•///C`/TTcerc/T,rniic/C'AT) ~cfhur/rntie histnrv/cnffelt rarl reflective intencity trrf~l2/1~/2~1 F 7•~2~15 AMl

                                                                                 Exhibit A
                                                                                 Page 27
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 23 of 53 Page ID
                                             #:174
              Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 22 of 52 Page ID #:22
          double elevenpid6 = 11.0 * pi / ~
          double r0 = 1.5;
          double lerixy = 0.07;
          double xz limit = 0.0;
          double m s = 0.0;
          double x = 0.0;
          double y = 0.0;
          double z = 0.0;
          if(systemNum == 850 ~ ~ systemNum 851 ~ ~ systemNum == 852 ~ ~ systemNum == 853)

                 dphi_c = dphi_850;

          while (phix < twopi)
          {
              thetax =theta i;
              while (thetax < twopi)
              {
                    pty02a = r_sphere_ui * cos(thetax);
                    ptz02a = r_sphere_ui * sin(thetax) * sin(phix);
                    p~02a = r_sphere_ui * sin(thetax) * cos(phix);
                    N0102x = p~02a;
                    N0102y = pty02a;
                    N0102z = ptz02a;
                    NextCoordinatesType3conversionOnly(NOl00x, NOl00y, NOl00z, N0102x, N0102y, N0102z);
                    NOOx = NO 100x - NOOOOx;
                    NOOy = NO 100y - NOOOOy;
                    NOOz = NO 100z - NOOOOz;
                    NextCoordinatesType3(p~00a, pty00a, ptz00a, scrnxA, scrnyA, p~02a, pty02a, ptz02a);
                    if(sci-nxA > 0.0 && scn~A < scrnWinches && scrnyA > 0.0 && scrnyA < scrnHinches)
                    {
                         scrncolxD = scrnxA * scrnppiD;
                         scrnrowxD = scrnyA * scrnppiD;
                         scrncolx = int(scrncolxD);
                         scrnrov~ = int(scrnrov~D);
                         scrnind~c = scrnrov~ * scrnWpx + scrncolx;
                         if(scrnindx < SizeVISv)

                                     pVisDistA = VisibleVOlp[scrnindx];
                                     cVisDistA = sgrt(si * si + sj * sj + sk * sk);
                                     if(cVisDistA < pVisDistA)

                                            VisibleVOlp[scrnindx] = cVisDistA;
                                            //
                                            spax = spx - ptx00a;
                                            spay =spy - pty00a;
                                            spaz = spz - ptz00a;
                                            lenspa = sgrt(spax * spax +spay *spay + spaz * spaz);
                                            vpax = vpx - p~00a;
                                            vpay = vpy - pty00a;
                                            vpaz = vpz - ptz00a;
                                            lenvpa = sgrt(vpax * vpax + vpay * vpay + vpaz * vpaz);
                                            bx = NOOy * spaz -spay * NOOz;
                                            by = -(NOOx * spaz - spax * NOOz);
                                            bz = NOOx *spay - spax * NOOy;

file•///C/TT~cerc/Tanis/SAT) cftwr/cnrle histnrv/cnffPlt rare reflective intencity_t~ctfl2/13/~.Olfi7•fl2.15 AMl
                                                                                                                   ~~

                                                                               Exhibit A
                                                                               Page 28
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 24 of 53 Page ID
                                             #:175
                Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 23 of 52 Page ID #:23
                                            cx = NG        bz - by * NOOz;
                                            cy = -(NOOx * bz - bx * NOOz);
                                            cz = NOOx * by - bx * NOOy;
                                            lenc = sgrt(cx * cx + cy * cy + cz * cz);
                                            spadotc =(spax * cx +spay * cy + spaz * cz)/(lenspa * lenc);
                                            phi = acos(spadotc);
                                            spacos =lenspa * abs(cos(phi));
                                            spasin =lenspa * sin phi);
                                            c0 = spacos / lenc;
                                            ex = c0 * cx;
                                            ey = c0 * cy;
                                            ez = c0 * cz;
                                            dx = ptx00a - ex;
                                            dy = pty00a - ey;
                                            dz = ptz00a - ez;
                                            spdx = spx - dx;
                                            spdy =spy - dy;
                                            spdz = spz - dz;
                                            rptx = p~00a + ex + spdx;
                                            rpty = pty00a + ey + spdy;
                                            rptz = ptz00a + ez + spdz;
                                            rflx =rpm - ptx00a;
                                            rfly = rpty - pty00a;
                                            rflz = rptz - ptz00a;
                                            lenrfl = sgrt(rflx * rflx + rfly * rfly + rflz * rflz);
                                            vpdotrfl =(vpax * rflx + vpay * rfly + vpaz * rflz)/(lenvpa * lenrfl);
                                            theta = acos(vpdotrfl);
                                            d0 =lenvpa * sin(theta);
                                            if(systemNum == 850 && d0 < min_d 850)

                                                 mind 850 = d0;
                                            }
                                            if(systemNum == 850 && d0 > max_d_850)
                                             f
                                                   max d 850 = d0;

                                            if(systemNum == 851 && d0 < min_d 851)
                                            {
                                                 mind 851 = d0;
                                            }
                                            if(systemNum == 851 && d0 > max_d_851)

                                                 max d 851 = d0;
                                            }
                                            if(systemNum == 852 && d0 < min d_852)
                                            {
                                                 mind 852 = d0;

                                            if(systemNum == 852 && d0 > max_d_852)
                                            {
                                                 max d 852 = d0;
                                            }
                                            if(systemNum == 853 && d0 < min_d_853)
                                            {


file•/UC'/TTcPrc/T.rniic/C'An ~eftwr/rnrie hictnrv/cnffelt rah reflective intencity_txtfl2/13/2(11Fi7•(12.15 AMl
                                                                                                                     2~
                                                                               Exhibit A
                                                                               Page 29
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 25 of 53 Page ID
                                             #:176
                 Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 24 of 52 Page ID #:24
                                                  mi.  853 = d0;
                                             }
                                             if(systemNum == 853 && d0 > max_d_853)

                                                    max d 853 = d0;



                       }
                       thetax += dphi_c;

                 phix += dphi_c;

          int stophere = 0;

   //
   void Objects_C1s::Sphere                 Iteration (cli::array<System::Byte, 1>^ &RedVp, cli::array<System::Byte,
   1>^ &GreenVp, cli::array<System::Byte, 1>^ &B1ueVp, cli::array<double, 1>^ StrDistV00p, cli::array<double, 1>^
   Visib1eV00p, int systemNum00P, int numSurface00P, int numColor00P)

             int64 sizeRedV = RedVp->Length;
             int64 SizeSTRv = StrDistV00p->Length;
             int64 SizeVISv = VisibleV00p->Length;
          int numColor = numColor00P;
          short int systemNum = systemNum00P;
          short int numSurface = numSurface00P;
          SetDynamicData(systemNum);
          double b1ueD = 180.0;
          double greenD = 180.0;
          double redD = 180.0;
          int btBlueInt = 180;
          int btGreenInt = 180;
          int btRedInt = 180;
          double shiftd = 0.0;
          double mgrad = -222.0 / 10.0;
          double ptx00b = 0.0;
          double pty00b = 0.0;
          double ptz00b = 0.0;
          double p~02b = 0.0;
          double pty02b = 0.0;
          double ptz02b = 0.0;
          double spx00 = spx;
          double spy00 =spy;
          double spz00 = spz;
          double spx02 = 0.0;
          double spy02 = 0.0;
          double spz02 =0.0;
          double vpx00 = vpx;
          double vpy00 = vpy;
          double vpz00 = vpz;
          double vpx02 = 0.0;
          double vpy02 = 0.0;
          double vpz02 = 0.0;
          int scrnin~ = 0;
                                                                                                                    ~~
ale•///C'/TTsPr,c/T.rnii~c/C`Al~ cftwr/rnrie histnrv/rnffelt cart reflective intencitv~t~12/1'i/~.~lfi7•~2.15 AMl

                                                                                Exhibit A
                                                                                Page 30
            Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 26 of 53 Page ID
                                              #:177
               Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 25 of 52 Page ID #:25
          int scrncolx = 0;
          intscrnro~ = 0;
          double scrncolxD = 0.0;
          double scrnro~D = 0.0;
          double scrnxB = 0.0;
          double scrnyB = 0.0;
          double cVisDistB = 0.0;
          double pVisDistB = 0.0;
          int StrInc~PxB = 0;
          double cStrDistB = 0.0;
          double pStrDistB = 0.0;
          double scrnxD = 0.0;
          double scrnyD = 0.0;
          double cVisDistD = 0.0;
          double pVisDistD = 0.0;
          int StrInd~xD = 0;
          double cStrDistD = 0.0;
          double pStrDistD = 0.0;
          double deltaStr = 1.0;
          double deltaVis = 1.0;
          double pid3 = 3.1415926 / 3.0;
          double d0 = 0.0;
          double NOOOOx = 0.0;
          double NOOOOy = 0.0;
          double NOOOOz = 0.0;
          double NOl00x = 0.0;
          double NO 100y = 0.0;
          double NOl00z = 0.0;
          double NOOx = 0.0;
          double NOOy = 0.0;
          double NOOz = 0.0;
          double N0002x = 0.0;
          double N0002y = 0.0;
          double N0002z = 0.0;
          double N0102x = 0.0;
          double N0102y = 1.0;
          double N0102z = 0.0;
          NextCoordinatesType3conversionOnly(NOOOOx, NOOOOy, NOOOOz, N0002x, N0002y, N0002z);
          NextCoordinatesType3conversionOnly(NOl00x, NOl00y, NOl00z, N0102x, N0102y, N0102z);
          NOOx = NO 100x - NOOOOx;
          NOOy = NOl00y - NOOOOy;
          NOOz = NO 100z - NOOOOz;
          double spax = 0.0;
          double spay = 0.0;
          double spaz = 0.0;
          double spdx = 0.0;
          double spdy = 0.0;
          double spdz = 0.0;
          double vpax = 0.0;
          double vpay = 0.0;
          double vpaz = 0.0;
          double bx = 0.0;
          double by = 0.0;
          double bz = 0.0;                                                                                                   ~..
                                                                                                                         2
file•///(`/TT~cerc/T,rnii~c/C'Al~ aftwr/cn~le hi~etnrv/cnffelt earl reflective inten,citvt~rt~17./1~/~.~lfi7•(12.15AM1

                                                                                    Exhibit A
                                                                                    Page 31
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 27 of 53 Page ID
                                             #:178
                Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 26 of 52 Page ID #:26
          double cx = 0.0;
          double cy = 0.0;
          double cz = 0.0;
          double spacos = 1.0;
          double spasin = 1.0;
          double dx = 0.0;
          double dy = 0.0;
          double dz = 0.0;
          double ex = 0.0;
          double ey = 0.0;
          double ez = 0.0;
          double rptx = 0.0;
          double rpty = 0.0;
          double rptz = 0.0;
          double rflx = 0.0;
          double rfly = 0.0;
          double rflz = 0.0;
          double spadotc = 1.0;
          double vpdotrfl = 1.0;
          double phi = 0.0;
          double c0 = 1.0;
          double lenc = 1.0;
         double lend = 1.0;
         double lene = 1.0;
         double lenspa = 1.0;
         double lenvpa = 1.0;
         double lenrfl = 1.0;
         int minRed = 1000;
         int ma~Zed = 0;
         double phix = 0.0;
         double thetax = 0.0;
         double theta = 0.0;
         double pi = 3.1415926;
         double twopi = 2.0 * pi;
         double pid2 = pi / 2.0;
         double threepid2 = 3.0 * pi / 2.0;
         double pid6 = pi / 6.0;
         double fivepid6 = 5.0 * pi / 6.0;
         double sevenpid6 = 7.0 * pi / 6.0;
         double elevenpid6 = 11.0 * pi / 6.0;
         double r0 = 1.5;
         double lerixy = 0.07;
         double xz limit = 0.0;
         double m s = 0.0;
         double x = 0.0;
         double y = 0.0;
         double z = 0.0;
         int count = 0;
         int county = 0;
         System::String^ data ="";
         int maw = 0;
         int minx = 1000;
         int maxg = 0;
         int ming = 1000;
                                                                                                                   ~Z `~
files///C'/T7cerc/T,nnis/C`Al~ cftwr/rnr~e histnrv/onffelt earl reflPctivP inten~city_~tf12/1~/~.~1F7•(12.15 AMl

                                                                               Exhibit A
                                                                               Page 32
          Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 28 of 53 Page ID
                                            #:179
               Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 27 of 52 Page ID #:27
          int maxb = 0;
          int minb = 1000;
          if(systemNum == 850)

                mgrad = -50 /(max d_850 - min_d_850);
                dphi_c = dphi_850;

         else if(systemNum == 851)
         {
               mgrad = -50 /(max_d 851 - min_d_851);
               dphi_c = dphi_850;

          if(systemNum == 852)

                mgrad = -50 /(max_d 852 - min_d 852);
                dphi_c = dphi_850;
         }
         else if(systemNum == 853)
         {
               mgrad = -50 /(max_d_853 - min_d_853);
               dphi_c = dphi_850;

          while(phi < twopi)


                thetax =theta i;
                while (thetax < twopi)

                       pty02b = r_sphere_ui * cos(thetax);
                       ptz02b = r sphere_ui * sin(thetax) * sin(phix);
                       p~02b = r_sphere_ui * sin(thetax) * cos(phix);
                       N0102x = p~02b;
                       N0102y = pty02b;
                       N0102z = ptz02b;
                       NextCoordinatesType3conversionOnly(NOl00x, NOl00y, NOl00z, N0102x, N0102y, N0102z);
                       NOOx = NO 100x - NOOOOx;
                       NOOy = NO 100y - NOOOOy;
                       NOOz = NO 100z - NOOOOz;
                       NextCoordinatesType3(p~00b, pty00b, ptz00b, scrn~~B, scrnyB, ptx02b, pty02b, ptz02b);
                       if(scrnxB > 0.0 && scnixB < scrnWinches && scrnyB > 0.0 && scrnyB < scrnHinches)

                             scrncol~ = scrr~B * scrnppiD;
                             scrnrow~cD = scrnyB * scrnppiD;
                             scrncolx = int(scrncol~);
                             scrnrov~ = int(scrnrov~D);
                             scrnindx = scrnrov~ * scrnWpx + scrncolx;
                             if(scrnin~ < SizeVISv)
                             {
                                  pVisDistB = Visib1eV00p[scrnindx];
                                  cVisDistB = sgrt(si * si + sj * sj + sk * sk);
                                  deltaVis = abs(cVisDistB - pVisDistB);
                                  if(deltaVis < 0.001)

                                          spax = spx - ptx00b;

                                                                                                               ~~
tile•/UC/ITcers/T,nni~c/('An cftwr/r,~c~e hictnrv/cnffelt earl reflective intPncitv~tfl2/1~/2(11Fi7•(1215AM1

                                                                             Exhibit A
                                                                             Page 33
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 29 of 53 Page ID
                                             #:180
                 Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 28 of 52 Page ID #:28
                                             spay = s,      pty00b;
                                             spaz = spz - ptz00b;
                                             lenspa = sgrt(spax * spax +spay *spay + spaz * spaz);
                                             vpax = vpx - p~00b;
                                             vpay = vpy - pty00b;
                                             vpaz = vpz - ptz00b;
                                             lenvpa = sgrt(vpax * vpax + vpay * vpay + vpaz * vpaz);
                                             bx = NOOy * spaz -spay * NOOz;
                                             by = -(NOOx * spaz - spax * NOOz);
                                             bz = NOOx *spay - spax * NOOy;
                                             cx = NOOy * bz - by * NOOz;
                                             cy = -(NOOx * bz - bx * NOOz);
                                             cz = NOOx * by - bx * NOOy;
                                             lenc = sgrt(cx * cx + cy * cy + cz * cz);
                                             spadotc =(spax * cx +spay * cy + spaz * cz)/(lenspa * lenc);
                                             phi = acos(spadotc);
                                             spacos =lenspa * abs(cos(phi));
                                             spasin =lenspa * sin phi);
                                             c0 = spacos / lent;
                                             ex = c0 * cx;
                                             ey = c0 * cy;
                                             ez = c0 * cz;
                                             ~= ptx00b - ex;
                                             dy = pty00b - ey;
                                             dz = ptz00b - ez;
                                             spdx = spx - dx;
                                             spdy =spy - dy;
                                             spdz = spz - dz;
                                             rpm = ptx00b + ex + spc~;
                                             ~tY — Ph'OOb + ey + spdy;
                                             rptz = ptz00b + ez + spdz;
                                             rflx =rpm - ptx00b;
                                             rfly = rpty - pty00b;
                                             rflz = rptz - ptz00b;
                                             lenrfl = sgrt(rflx * rflx + rfly * rfly + rflz * rflz);
                                             vpdotrfl =(vpax * rflx + vpay * rfly + vpaz * rflz) /(lenvpa * lenrfl);
                                             theta = acos(vpdotrfl);
                                             d0 = lenvpa * sin(theta);
                                             if(systemNum == 850)

                                                  shiftd = mgrad *(d0 - min_d_850);
                                             }
                                             if(systemNum == 851)

                                                  shiftd = mgrad *(d0 - min_d_851);
                                             }
                                             if(systemNum == 852)
                                             {
                                                  shiftd = mgrad *(d0 - min_d_852);
                                             }
                                             if(systemNum == 853)
                                             {
                                                  shiftd = mgrad *(d0 - min_d_853);
                                             }


files///C'/~7cPrc/T,nni~c/CAIN sftwr/cnr~e hictnrv/nnff~lt card rPflPctive inten~citvlxtfl~./1~/2(11(,7•(l~•15 AMl

                                                                                 Exhibit A
                                                                                 Page 34
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 30 of 53 Page ID
                                             #:181
                 Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 29 of 52 Page ID #:29
                                 b1ueD =     J;
                                 greenD = 255.0;
                                 redD = 55.0;
                                 b1ueD += shiftd;
                                 greenD += shiftd;
                                 redD += shiftd;
                                 btBlueInt = int(b1ueD);
                                 btGreenInt = int(greenD);
                                 btRedInt = int(redD);
                                 countx++;
                                 if(btBlueInt > 255)
                                 {
                                      btBlueInt = 255;
                                 }
                                 if(btBlueInt < 0)
                                 {
                                      btBlueInt = 0;
                                 }
                                 if(btGreenInt > 255)

                                                  btGreenInt = 255;
                                             }
                                             if(btGreenlnt < 0)

                                                    btGreenInt = 0;
                                             }
                                             if(btRedInt > 255)
                                             {
                                                  btRedInt = 255;
                                             }
                                             if(btRedInt < 0)
                                             {
                                                  btRedInt = 0;
                                             }
                                             btBlue = System::Byte(btBlueInt);
                                             btGreen = System::Byte(btGreenInt);
                                             btRed = System::Byte(btRedInt);
                                             count++;
                                             RedVp[scrnincl~c] = btRed;
                                             GreenVp[scrninc~]= btGreen;
                                             BlueVp[scrnindx]= btBlue;
                                      }
                               }
                        }
                        thetax += dphi_c;
                 }
                 phix += dphi_c;
          }
          //
          int stophere = 0;
   }
   //
   void Objects_C1s::NextCoordinatesType3(double &p~33P, double &pty33P, double &ptz33P, double &scrnx33P,
   double &scrny33P, double ptx33p, double pty33p, double ptz33p)

files///C'/I7cer~c/T,nnia/C'Al~ cftwr/cnc~e hi~etnrv/cnffelt rare rPflPctive intencitv_txtf12/13/2(llfi 7O2.15 AMl

                                                                                 Exhibit A
                                                                                 Page 35
          Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 31 of 53 Page ID
                                            #:182
               Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 30 of 52 Page ID #:30

          ptm03 = p~33p;
          pm03= pty33p;
         pto03 = ptz33p;
          ptd03 = ptm03;
          pte03 = ptn03 * ne03 + pto03 * oe03;
         ptfD3 = pm03 * nfl~3 + pto03 * ofU3;
          ptiO3 = ptd03 * diO3 + ptf03 * fiO3;
         ptj03 = pte03;
         ptk03 = ptd03 * dk03 + ptf~3 * fk03;
          p~03 = ptiO3 * ix03 + ptj03 * jx03;
          pty03 = ptiO3 * iy03 + ptj03 * jy03;
         ptz03 = ptk03;
          ptm02= p~03 + T03x;
         pm02= pty03 + T03y;
         pto02 = ptz03 + T03z;
         ptd02 = ptm02;
         pte02 = pm02 * ne02 + pto02 * oe02;
         ptf02 = ptn02 * nf02 + pto02 * of~2;
         pti02 = ptd02 * di02 + ptf02 * fi02;
         ptj02 = pte02;
         ptk02 = ptd02 * dk02 + ptfl~2 * flc02;
         p~02= pti02 * ix02 + ptj02 * jx02;
         pty02 = pti02 * iy02 + ptj02 * jy02;
         ptz02 = ptk02;
         ptm01 = p~02 + T02x;
         ptn01 = pty02 + T02y;
         pto01 = ptz02 + T02z;
         ptd01 = ptm01;
         pte01 = ptn01 * ne01 + pto01 * oe01;
         ptfUl = pm01 * nf01 + pto01 * of01;
         pti01 = ptd01 * di01 + ptf01 * fi01;
         ptj01 = pte01;
         ptk01 = ptd01 * dk01 + ptf01 * flc01;
         ptx01 = pti01 * ix01 + ptj01 * jx01;
         pty01 = pti01 * iy01 + ptj01 * jy01;
         ptz01 = ptk01;
         ptm00= p~01 + TOlx;
         ptn00 = pty01 + TO 1 y;
         pto00 = ptz01 + TOIz;
         ptd00 = ptm00;
         pte00 = ptn00 * ne00 + pto00 * oe00;
         ptfl~0 = pm00 * nfl~0 + pto00 * ofl~0;
         pti00 = ptd00 * di00 + ptf00 * fi00;
         ptj00 = pte00;
         ptk00 = ptd00 * dk00 + ptf1~0 * fk00;
         p~00 = pti00 * ix00 + ptj00 * jx00;
         pty00 = pti00 * iy00 + ptj00 * jy00;
         ptz00 = ptk00;
         p~00 += Tcgx;
         pty00 += Tcgy;
         ptz00 += Tcgz;
         si = pt~c00 - vpx;
         sj = pty00 - vpy;

ile•/UC~/iTcerc/T,rniic/C'AT) sftwr/nn~e histnrv/rnffPlt cad reflective intencitvtxtfl2/1~/2(11Fi7•(1215AM7

                                                                            Exhibit A
                                                                            Page 36
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 32 of 53 Page ID
                                             #:183
                Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 31 of 52 Page ID #:31
          sk = ptz00 - vpz;
          i = abs(si);
          j = abs(sj);
          k = abs(sk);
          s0i = ptx00;
          sOj = pty00;
          sOk = ptz00;
          if(i > 0.000000001)
          {
                mji = sj / si;
                mki = sk / si;
                tempi =(mki * s0i - sOk)/ mki;
                temp]= mji * (tempi - s0i)+ sOj;
          }
          else if(j > 0.000000001)
          {
                mij = si / sj;
                mkj = sk / sj;
                temp]=(mkj * sOj - sOk)/ mkj;
                tempi = mij *(tempj - sOj)+ s0i;
          }
          else if(k > 0.000000001)
          {
                mik = si / sk;
                mjk = sj / sk;
                tempi = mik * (-sOk)+ s0i;
                temp]= mjk * (-sOk)+ sOj;
          }
          p~33P = ptx00;
          pty33P = pty00;
          ptz33P = ptz00;
          scrn~c33P =tempi;
          scrny33P = tempj;
   }
   //
   void Objects_C1s::IntersectScreen(double &scrnxP, double &scrnyP, double ptxP, double ptyP, double ptzP)
   {
        si = p~P - vpx;
        sj = ptyP - vpy;
        sk = ptzP - vpz;
        i = abs(si);
       j = abs(sj);
        k = abs(sk);
        s0i = p~P;
        sOj = ptyP;
        sOk = ptzP;
        if(i > 0.000000001)
       {
              mji = sj / si;
              mki = sk / si;
              tempi =(mki * s0i - sOk)/ mki;
              temp]= mji *(tempi - s0i)+ sOj;
       }
       else if(j > 0.000000001)
                                                                                                                  r~ 1



file•/UC'/TJ~cerc/i,nnic/C~AT~ cftwr/anrle hictnrv/cnffPlt card reflective infPnsitv~tfl2/1~/2(11Fi7~(12~15 AMl

                                                                               Exhibit A
                                                                               Page 37
           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 33 of 53 Page ID
                                             #:184
                 Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 32 of 52 Page ID #:32

                 mij = si / sj;
                 mkj = sk / sj;
                 temp]=(mkj * sOj - sOk)/ mkj;
                 tempi = mij * (tempj - sOj)+ s0i;

          else if(k > 0.000000001)
          {
                mik = si / sk;
                mjk = sj / sk;
               tempi = mik * (-sOk)+ s0i;
               temp]= mjk * (-sOk)+ sOj;

          scrn~cP =tempi;
          scrnyP = tempj;
   }
   //




fi1P•///C/~Tcera/T,nnis/C'All cftwr/cncle hi~tnrv/cnffPlt card reflective intencitvt~ctfl2/13/2(11Fi7•(12~15 AMl

                                                                               Exhibit A
                                                                               Page 38
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 34 of 53 Page ID
                                  #:185
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 33 of 52 Page ID #:33




                           EXHIBIT 102




                                                                             ~~~
                                     Exhibit A
                                     Page 39
                                                                                                                                             Louis Coffelt <louis.coffelt@gmail.com>



               Coffelt's U.S. copyright
               2 messages

               Louis Coffelt <louis.coffelt@gmail.com>                                                                                                   Sat, Apr 29, 2017 at 7:16 PM
               To: Carl.Bass@autodesk.com

                 Louis Coffelt is the author of computer programs which create photo realistic digital images.

                 Attached is a copy of Coffelt's U.S. copyright filings. These 3 attached computer programs create photo realistic images.

                 1.) realistic complex 3D shadows (steradian space).

                 2.) realistic 3D gradients (reflective intensity).

                 3.) vector plane intersection (an improvement over ray tracing).


                 Photo realistic digital graphics did not exist prior to CoffelYs programs.

                 Autodesk's product AutoCAD is creating photo realistic images.
                                                                                                                                                                                                                                                                                                            #:186




Page 40
Exhibit A
                 Please explain how Autodesk is creating these photo realistic images.


                 Please reply by May 21, 2017.

                 Best regards,

                 LOUIS A. COFFELT, JR.
                 email: Louis.Coffelt@gmail.com
                 231 E. Alessandro Blvd. Ste 6A-504
                 Riverside, CA 92508
                 Phone:(951)790-6086

                  3 attachments
                      coffelt_vector_plane_intersection.pdf
                      12K
                    coffelt_cad reflective intensity,pdf
                                                                                                                                                                                        Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 34 of 52 Page ID #:34




            \ ~ ~ p 25K
             V"
                                                                                                                                                                                                                                                                          Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 35 of 53 Page ID




                 "~ coffelt_steradians_light_oclussion_patented.pdf
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 36 of 53 Page ID
                                  #:187
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 35 of 52 Page ID #:35




                           EXHIBIT 103




                                                                              ~ ~~
                                     Exhibit A
                                     Page 41
                      f'7 ER~ar, ~ weave z^~ ~__ _, F.e~ .o. X ~         Y~.~_r_ynTcnos~_rta~ c_~,     %      +


                                  ~,'       li   ~~   mail.gaogle.cor-                                                                ~                        ~                                        ~      ~'        ~   ~-            :

                      ,.. .A~ps   ~ ]nt~. ,.:. `- lo_ ~.c.,.   • Gec _ e F;aps   ~ ~ = Facebcok      ~ i ~~-' _ _~e   ~   ap~y~, F.   -are,,.,                 '_.=
                                                                                                                                                 •.~ --e L ~e :.      ~ ~:u   L,Pk -~ ~- Su.,.                      as       .^-~ne~ to~Kra- s



                                                                                                                                                                                                 ~t~~~i~?'ss e~€~1cRu€s:                  ~>~ ~r~
                  4                     r



                  Cease and Desist Re: Louis A. Coffelt, Jr.
                         __
                  Louis Coffelt <iouissoffelt~naail.cama                                                                                                                                                     T?~u. Jun ?~. ~C~97 a~ 1Q:4d Ar1
                  To: Ca:~.3ass~autodeske

                       Phase see Attached.

                        5 attachments
                        y
                        ~ CeaseAndDesistAu►odesk.pdE
                          1349K
                       .~ coffelt_cad_reflectiva_intensity.pdf
                          25K
                       r
                       ~ caffel[_steradians_lighi_oclussian~atented.~df
                         1iK
                        ~~ caffelt_vector_plane_intersecGon.{xif
                           12K
                            EmoshaGraphicsCad.pdt
                                                                                                                                                                                                                                                                                                                                                                        #:188




                            fi12K




Page 42
Exhibit A
                                                                                                                                                                                                                                                    Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 36 of 52 Page ID #:36




            v V
                                                                                                                                                                                                                                                                                                                                      Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 37 of 53 Page ID
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 38 of 53 Page ID
                                  #:189
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 37 of 52 Page ID #:37




                           EXHIBIT 104




                                                                              ~~~1
                                     Exhibit A
                                     Page 43
                                                      OSL COPY of COFFELT'S        SOURCE CODE ARRANGEMENT, and SOURCE CODE

            FILE NP,ME: OpenShadingLanguage - master\OpenShadingLanguage - master\src\testshade\testshade.epp


            00805         for (size_t i = 0, e = rend->noutputsO; i < e; ++i) {

            00825                          for (int c = 0; c < nchans; ++c)   «--------------- COPY OF COFFELT'S GRADIENT WORK ARRANGEN~NT
            00826                                  printf(" og", ((const float *)data)[c]);       OF FIRST NESTED LOOP INSIDE A LOOP
            00827                               printf("\n");
            00828                           }
            00829                      }
            00830                      else if (t.basetype == TypeDesc::INT) {
            00831                     // We are outputting an integer variable, so we need to
            00832                     // convert it to floating point.
            00833                     float *pixel = (float *)alloca(nchans * sizeof(float));
            00834                     OIIO::convert_types(TypeDesc::BASETYPE(t.basetype), data,
            00835                          TypeDesc::FLOAT, pixel, nchans);
            00836                     outputimg->setpixel(x, y, &pixel[0]);    «-------------- COPY OF COFFELT'S GRADIENT WORK SOURCE CODE
            00837                     if (print outputs) {                                      AT LINES 00830 through 00841
            00838
                                                                                                                                                                                                                                                                 #:190




                                           printf("   os :", outputvarnames[i].c str());




Page 44
Exhibit A
            00839                          for (int c = 0; c c nchans; ++c)
            00840                               printf(" %d", ((const int *)data)[c]);
            00841                          printf("\n");
            00842                 }
            00843             }
            00844             // N.B. Drop any outputs that aren't float- or int-based
            00845         }


            FILE NAME: OpenShadingLanguage - master\OpenShadingLanguage - master\src\testshade\testshade.cpp


            00968     for (int y = roi.ybegin; y < roi.yend; ++y) {
            00969       for (int x = roi.xbegin; x < roi.xend; ++x) { «---------- COPY OF COFFELT'S GRADIENT WORK ARRANGEMENT
            00970       // In a real renderer, this is where you would figure       OF SECOND NESTED LOOP INSIDE A LOOP
            00971         // out what object point is visible in this pixel (or
            00972         // this sample, for antialiasing). Once determined,
            00973           // you'd set up a ShaderGlobals that contained the vital
                                                                                                                                             Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 38 of 52 Page ID #:38




            EXHIBIT 104
                                                                                                                                                                                                                               Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 39 of 53 Page ID
                   00974                 // information about that point, such as its location,
                   00975                 // the normal there, the u and v coordinates on the
                   00976                 // surface, the transformation of that object, and so
                   00977                 // on.
                   00978                 //
                   00979                 // This test app is not a real renderer, so we just
                   00980                 // set it up rigged to look like we're rendering a single
                   00981                 // quadrilateral that exactly fills the viewport, and that
                   00982                 // setup is done in the following function call:
                   00983                 setup shaderglobals(shaderglobals, shadingsys, x, y); «-- COPY OF COFFELT'S GRADIENT WORK ARRANGEMENT;
                   00984                                                                          AND SOURCE CODE AT LINES 00986 through 01007
                   00985                 // Actually run the shader for this point
                   00986                 if (entrylayer index.empty()) {
                   00987                     // Sole entry point for whole group, default behavior
                   00988                     shadingsys->execute(*ctx, *shadergroup, shaderglobals);
                   00989                 } else {
                   00990                     // Explicit list of entries to call in order
                   00991                     shadingsys->execute_init(*ctx, *shadergroup, shaderglobals);
                   00992                     if (entrylayer symbols.size()) {
                   00993                         for (size_t i = 0, e = entrylayer symbols.sizeO; i < e; ++i)
                                                                                                                                                                                                                                                                      #:191




Page 45
Exhibit A
                   00994                              shadingsys->execute_layer(*ctx, shaderglobals, entrylayer symbols[i]);
                   00995                     } else {
                   00996                          for (size_t i = 0, e = entrylayer index.sizeO; i < e; ++i)
                   00997                              shadingsys->execute_layer(*ctx, shaderglobals, entrylayer index[i]);
                   00998                     }
                   00999                     shadingsys->execute cleanup(*ctx);
                   01000                 }
                   01001
                   01002                 // Save all the designated outputs. But only do so if we
                   01003                 // are on the last iteration requested, so that if we are
                   01009                 // doing a bunch of iterations for time trials, we only
                   01005                 // including the output pixel copying once in the timing.
                   01006                 if (save)
                   01007                     save_outputs(rend, shadingsys, ctx, x, y);
                   01008             }
                   01009         }
            ` Al   --------------------------------------------------------------------------------------------                --------------
            Vv
                                                                                                                                                  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 39 of 52 Page ID #:39




              ^    EXHIBIT 104
            ~~~
                                                                                                                                                                                                                                    Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 40 of 53 Page ID
                              COFFELT'S GRADIENT WORK SOURCE CODE AND ARRANGEMENT                    TXU 2049564


            00122         while (phix < twopi)
            00123         {
            00124             thetax = theta i;
            00125             while (thetax < twopi)       «---------------- COFFELT'S GRADIENT WORK FIRST NESTED LOOP INSIDE A LOOP
            00126             {
                                                 «------- COFFELT'S GRADIENT WORK SOURCE CODE ARRANGED INSIDE THE FIRST NESTED LOOP
                                                               SEE EXHIBIT 101
            00228             }
            00229             phix += dphi c;
            00230         }




            00400         while (phix < twopi)
            00401         {
            00402             thetax = theta i;
            00403
                                                                                                                                                                                                                                                           #:192




                              while (thetax c twopi) «------------------COFFELT'S GRADIENT WORK SECOND NESTED LOOP INSIDE A LOOP




Page 46
Exhibit A
            00404             {
                                           «-------- COFFELT'S GRADIENT WORK SOURCE CODE ARRANGED INSIDE THE SECOND NESTED LOOP
                                                         SEE EXHIBIT 201
            00530             }
            00531             phix += dphi c;
            00532         }
                                                                                                                                       Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 40 of 52 Page ID #:40




            EXHIBIT 104
                                                                                                                                                                                                                         Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 41 of 53 Page ID
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 42 of 53 Page ID
                                  #:193
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 41 of 52 Page ID #:41




                           EXHIBIT 105




                                                                                ~f ~
                                     Exhibit A
                                     Page 47
                                                                                                                                                    Dismiss

                                                                           Create your own GitHub profile
                                                  Sign up for your own profile on GitHub, the best place to host code, manage projects, and build
                                                                             software alongside 36 million developers.

                                                                                             Sign up




                                                              Larry Gritz
                                                              Igritz
                                                                                                                                                                                                                                                                                  #:194




Page 48
Exhibit A
                   Software Engineering Architect @Sony Pictures Imageworks
                   ~ Sony Pictures Imageworks
                   Q Vancouver, BC, Canada

                   Block or report user


                    Overview       Repositories   Projects   Stars   Followers   Following



                   Pinned
                                                                                                                                                              Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 42 of 52 Page ID #:42




            --~.
                                                                                                                                                                                                                                                Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 43 of 53 Page ID




                     ~ ~ma~ewc~rks/4~penShadir~gLanguage
            N
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 44 of 53 Page ID
                                  #:195
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 43 of 52 Page ID #:43




                           EXHIBIT 106




                                                                              ~~
                                     Exhibit A
                                     Page 49
                                                                                                                                                                 Dismiss
                                                                                            Join GitHub today
                                                                       GitHub is home to over 36 million developers working together to host
                                                                          and review code, manage projects, and build software together.

                                                                                                        Sign up
                                                                                                   1.             ,~



                     Fl Branch: master                                                                                                               Find file   Copy path

                    standard -surface /reference / standard_surface.osl


                                iliyang Moved OSL file to 'reference' directory

                         0ee942e 12 days ago


                         1 contributor
                                                                                                                                                                                                                                                                                                 #:196




                                     __ _                      __                 __                                        _ ___ _




Page 50
Exhibit A
                                                                                                                                                                   ___
                          .__ .._              _.
                         j Raw lB ame           History                                                                                                  [~ ' ~;

                         250 lines (228 slot)             9.42 KB



                            2       Copyright 2019 Autodesk


                           4        Permission is hereby granted, free of charge, to any person obtaining a copy of this software and associated documentation files (tr',
                    ',     y

                           6        The above copyright notice and this permission notice shall be included in all copies or substantial portions of the Software.


                           4        THE SOFTWARE IS PROVIDED "AS IS", WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF N
                                    *~
                           t

                           ~I       // List of shader closures
                                                                                                                                                                             Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 44 of 52 Page ID #:44




            -~.           ~2        // TODO: Missing closures. Align names with what appears in paper
                                                                                                                                                                                                                                                               Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 45 of 53 Page ID




            --.~~         !.:       closure color emissionO [[ int builtin = 1 ]];
                 i<t     closure color oren_nayar(normal N, float sigma) [[ int builtin = 1 ]];
                 ~~      closure color sheen(normal N, float roughness) [[ int builtin = 1 ]];
                 ~~5     closure color translucent(normal N, float sigma) [[ int builtin = 1 ]];
                 17      closure color microfacet(string distribution, normal N, vector U, float xalpha,
                 1~                               float yalpha, float eta, int refract) [[ int builtin = 1 ]];
                 ~.«     closure color transparentO [[ int builtin = 1 ]];
                 2~;~    closure color bssrdf(vector mfp, color albedo, float g) [[ int builtin = 1 ]];
                 21      closure color metal(string distribution, normal N, vector U,
                 2~                               color n, color k, float xalpha, float yalpha) [[ int builtin = 1 ]];
                 ~,3
                 24      // List of shader parameters
                 25      struct StandardSurfaceParameters
                 2~      {
                 27          float base;
                 28 '        color base color;
                 2L~         float diffuse roughness;
                 30 ''       float specular;
                 w31         color specular_color;
                 32          float specular_IOR;
                 ~3          float metalness;
                                                                                                                                                                                                                                             #:197




Page 51
                 34          float transmission;




Exhibit A
                 35          color transmission color;
                 36          float subsurface;
            ',   37 '        color subsurface_color;
                 38          color subsurface radius;
                 3~          float subsurface_scale;
                 ~r~         float subsurface_anisotropy;
                 ~1          float sheen;
                 ~~          color sheen_color;
                 t3          float sheen_roughness;
                 ^~1         int thin walled;
                 ~ ~>        vector input normal;
                 ~ c~        float coat;
                 '
                 ~           color coat color;
                 =i          float coat roughness;
                 ~~~~
                                                                                                                         Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 45 of 52 Page ID #:45




                             float coat_IOR;
                 >-j         normal coat normal;
                                                                                                                                                                                                           Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 46 of 53 Page ID




                 }~          float coat_gamma;
                 ~~1         float emission;
                 53          color emission color;
                 51          vector U;
                 5~          float rx;
                 5~>         float ry;
            ',   5~      };
                 ~~
                 S~?     float sgr(float x) { return x*x; }
                 ~~
                 61      // approximates the reflectance of a specular BSDF
                 62      // by computing the dielectric fresnel
                 F~3     // at the surface normal
                 G4      float reflectance(normal n, float IOR)
                 65 = {
                 Ei~         float Kr, Kt;
                 67 ±        fresnel(I, n, 1 / IOR, Kr, Kt);
                 G~3 '       return Kr;
                 6;J     }
                 7H
                 71 '' // converts two colors to complex IOR
                                                                                                                                                                                                                                                 #:198




                 72




Page 52
Exhibit A
                       void ArtisticToConductorfresnel(color reflectivity, color edgetint, output color n, output color k)
                 7:3 j {
                 7~          color r = clamp(reflectivity, color(0), color(0.99));
                 7~          color g = edgetint;
                 76 '
                 77 '        color r_sgrt = sgrt(r);
                 7~          color n_min = (1 - r) / (1 + r);
                 7n          color n_max = (1 + r_sgrt) / (1 - r_sgrt);
                 ~~
                 ~;1         n = mix(n_max, n_min, g);
                 ~~

                 8s          color k2 = ((n + 1) * (n + 1) * r - (n - 1) * (n - 1)) / (1 - r);


                   =~        k = sgrt(k2);
                 ,.      }
                                                                                                                             Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 46 of 52 Page ID #:46




                 ~::>    closure color diffuse_layer(StandardSurfaceParameters p)
                                                                                                                                                                                                               Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 47 of 53 Page ID




                 _.      {
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 48 of 53 Page ID
                                  #:199
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 47 of 52 Page ID #:47




                           EXHIBIT 107




                                                                              ~7
                                     Exhibit A
                                     Page 53
                   Interchange of computer graphics scene assets between different facilities remains a significant problem today, especially with
                   regard to surface appearance. Different renderers and 3D engines use different shading systems, shading languages, and fixed-
                   function pipelines. Furthermore, accurately modeling surface appearance remains a complex and pertinent problem, and is a
                   topic of active scientific research. However, there is a strong need today for the industry to find a standardized material model
                   that both covers most common use cases in day-to-day workflows and is easy to use.

                   Over the years, certain de-facto standard appearance definition frameworks have emerged as different vendors have come to the
                   consensus of separating the definition of materials from the light transport simulation in the scene. Such general frameworks
                   include MaterialX, Material Definition Language (MDL), and Open Shading Language (OSL)[Gritz2010], which allow specifying
                   the material as a combination of primitive surface reflectance models. These frameworks alone however are not sufficient for
                   look development by end users who should not be expected to build surface shaders from the ground up for day-to-day tasks.
                   There is a need for a standard uber-shader parametrization with awell-defined set of parameters that can be tweaked to
                   represent most real-world (as well as imaginary) materials. In this proposal we aim to fill this gap; one of our reference
                                                                                                                                                                                                                                                                            #:200




                   implementations is written in OSL [Georgiev2019].




Page 54
Exhibit A
                   Our proposed model follows closely the Arnold 5 Standard Surface shader, which has strong spiritual predecessors in Anders
                   Langlands' alSurface [Langlands2014] and Autodesk ads Max's Physical Material [Andersson2016]. The alSurface shader has
                   served as a de-facto standard in the industry for a while but is no longer actively developed. ads Max's Physical Material in turn
                   has been strongly inspired by Allegorithmic's PBR shading model[McDermott2018], Disney's Principled Shader [Bur1ey2012), and
                   general industry trends in several real-time 3D engines, and has been production proven with support by all major render
                   engines for ads Max.

                   In this proposal, rather than providing parameters for every conceivable case, we intentionally try to boil the set of parameters
                   down to only those that are most useful in practice. We also fix the combination of primitive reflectance models to ensure that
                   the users work within the bounds of what is physically plausible as much as possible. We aim for the overall behavior to be
                   simple, logical, intuitive, and understandable, so that the model covers most day-to-day use cases. For the few it does not cover,
                   one may need to use arenderer-specific shader, or build a bespoke shading network.
            .
            ~—~.
                                                                                                                                                        Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 48 of 52 Page ID #:48
                                                                                                                                                                                                                                          Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 49 of 53 Page ID
                       ~: ~
                  [Andersson2016] Zap Andersson. 2016. Physical Material (v1.01). Autodesk white paper.
                  [Belcour2017] Laurent Belcour and Pascal Barla. 2017. A Practical Extension to Microfacet Theory for the Modeling of Varying Iridescence. ACM
                      Transactions on Graphics, 36, 4.
                  [Belcour2018] Laurent Belcour. 2018. Efficient Rendering of Layered Materials using an Atomic Decomposition with Statistical Operators. ACM
                      Transactions on Graphics, 37, 4.
                  [Burley2012] Brent Burley. 2016. Physically-based Shading at Disney. In ACM SIGGRAPH 2012 Courses: Practical Physically Based Shading in Frlm
                     and Game Production.
                  [McDermott2018] Wes McDermott. 2018. The PBR Guide. Allegorithmic. https://www.allegorithmic.com/pbr-guide.
                  [Estevez2017] Alejandro Conty Estevez and Christopher Kulla. 2017. Production Friendly Microfacet Sheen BRDF. Sony Pictures Imageworks
                     technical report.
                  [Georgiev2019] Iliyan Georgiev, Jamie Portsmouth, Zap Andersson, Adrien Herubel, Alan King, Shinji Ogaki, Frederic Servant. 2019. Autodesk
                     Standard Surface: reference implementations. https://github.com/Autodesk/standard-surface blob/master/reference/.
                  [Gritz2010] Larry Gritz, Clifford Stein, Chris Kulla, and Alejandro Conty. 2010. Open Shading Language. In ACMSIGGRAPH2O10 Talks.
                                                                                                                                                                                                                                                                                                   #:201




Page 55
Exhibit A
                  [Gulbrandsen2014] Ole Gulbrandsen. 2014. Artist Friendly Metallic Fresnel. Journal ofComputer Graphics Techniques, 3,4.
                  [Hery2017] Christophe Hery, Ryusuke Villemin, Junyi Ling. 2017. Pixar's Foundation for Materials. Pixar technical report.
                  [Jakob2014] Wenzel Jakob, Eugene d'Eon, Otto Jakob, and Steve Marschner. 2014. A Comprehensive Framework for Rendering Layered
                     Materials. ACM Transactions on Graphics, 33,4.
                  [Langlands2014] Anders Langlands. 2014. Physically Based Shader Design in Arnold. In ACM SIGGRAPH 2014 Talks.
                  [Kulla2017] Christopher Kulla and Alejandro Conty Estevez. 2017. Revisiting Physically Based Shading at Imageworks. In ACM SIGGRAPH 2017
                     Courses: Physically Based Shading in Theory and Practice.
                  [Zeltner2018] Tizian Zeltner and Wenzel Jakob. 2018. The Layer Laboratory: A Calculus for Additive and Subtractive Composition of Anisotropic
                     Surface Reflectance. ACM Transactions on Graphics, 37, 4.

                  1 For convenience, it is useful to allow our list of closures to not be strictly only BSDFs but also include an emission distribution function (EDF) and a
                    bidirectional subsurface scattering distribution function (BSSRDF). The renderer is understood to recognize these and deal with them appropriately.

                  Z Or indeed EDF,or BSSRDF.
                                                                                                                                                                               Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 49 of 52 Page ID #:49




            -̀,
                                                                                                                                                                                                                                                                 Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 50 of 53 Page ID
Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 51 of 53 Page ID
                                  #:202
  Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 50 of 52 Page ID #:50




                           EXHIBIT 108




                                                                             ~~
                                     Exhibit A
                                     Page 56
              ."~ AUTODESK,_(http://www.a utodesk.com/).

                                                                                                                                     ~reateAccount I sign~n                        English
                       AUTODESK KNOWLEDGE NETWORK(1).

              Search ads Max


                                                           Home ((). : Support &Learning_(https://knowledge.autodesk.com/support),    ads Max (support/ads-max),   Learn (support/ads-max/learn),




                   ,,          3DS MAX
                               ,
                               (HTTPS://KN OW LE DG E.AUTO D E
                                 MAX)~
                 LEARN (/SUPPORT/3DS-MAX/LEARN)             DOWNLOADS(/SUPPORT/3DS-MAX/DOWNLOADS)
                                                                                                                                                                                                                                                                                                                   #:203




Page 57
Exhibit A
                TROUBLESHOOTING (/SUPPORT/3DS-MAX/TROUBLESHOOTING)


                 FORUMS (HTTPS://FORUMS.AUTODESK.COM/T5/3DS-MAX/CT-P/AREA-C1)




                  ,' Learn




                Lighting and Shading

                Types of Materials (/guidref/3DSMAX/2020/learn explore/GUID-7A8039CF-1707-4E8C-B5AD-7C08AA472AEF)
                                                                                                                                                                                               Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 51 of 52 Page ID #:51
                                                                                                                                                                                                                                                                                 Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 52 of 53 Page ID




            ~ Maps and Shaders (/guidref/3DSMAX/2020/learn-explore/GUID-OF4CC48B-8245-46C8-995D-43403C583EA3)
                 ~t~~~~F~~fi~r~~~~T
                                  a~                                               ~~1~oa?'~'(~20/learn-explore/GUID-64426688-OFFA-4755-809C-3776964E1320)

                  .„~.ateri`7'\,~~~c                                                                                                                                                    Create Account    I   Sign In          ~ English "'
                                                   ~~'YC1~7~~~~'C~~C'r'V~~~RK                                       (L).
                  O pen Shading Language (OS L)(/guidref/3DSMAX/2020/learn-explore/GUID-568DA829-62DA-432F-814F-2600F65141BD)
               Search :ads Max
                   OSL Workflows (/guidref/3DSMAX/2020/learn-explore/GUID- CF348181-6708-4CAF-B9C9-8B4CA5EEF55F)

                                                                                                       ~~ ~             >r                                r                                      [
                    1 (7:
                                r .fi r.           ~   _; ',.   ..   t   ~
                                           '_ ..                             I )~7 i i,   : : ,..~   1 _;~ ~, l,r    ,_i L.t   ,.Ca   j   ~-~~~. ._~   ~(~.a~ ~id_.   ~   a   ~   _ F     _.   ~~ L~ F'        ,.a.   ~~,~J.




                   Adding OSL Maps (Shaders)(/guidref/3DSMAX/2020/learn-explore/GUID-9DD7702C-31B0-47F2-965F-460FE2E42522)

                   Computed Defaults and UVW Inputs for OSL (/guidref/3DSMAX/2020/learn-explore/GUID-16139ACA-4716-47FB-AAB4-
                   15EFF35D7F17)


                   O pen Shading Language (OSl)


                   I nstalled OSL Shaders (Maps)
                                                                                                                                                                                                                                                                                                                                                              #:204




Page 58
Exhibit A
                   ..see complete table of contents

                    In-Product View (http://help.autodesk.com/cloudhelp/2020/ENU/3DSMax-Lighting-Shading/files/GUID-CB9141FC-2D52-4EDA-
                  ---------------------------------------------------------------------------- 8F78.2351AB53B31B_htm)-----------------------------------------------------------------------------



                Installed OS~ Shaders (Maps)
                Products and versions covered


                By: ~~,~U~Tc~DES~c.Hetp
                 J un 10 2019
            `~ I In-Product View (http: hel p.autodesk.com/cloudhelp/2020/ENU/3DSMax- Lighting-Shading/files/GUID-CB9141FC-2D52-4EDA-8F78-2351AB53631B.htm)
                                                                                                                                                          .
                                                                                                                                                                                                                                          Case 8:19-cv-01351-JVS-DFM Document 1 Filed 07/10/19 Page 52 of 52 Page ID #:52




             ~~ ~,(http: help.autodesk.com/cloudhelp/2020/ENU/3DSMax-Lighting-Shading/files/GUID-C69141FC-2D52-4EDA-8F78-2351AB53B316.htm).
                                                                                                                                                                                                                                                                                                                            Case 8:19-cv-01351-JVS-DFM Document 29-2 Filed 09/06/19 Page 53 of 53 Page ID




            1 ~
